Slip Op. 09 - 68

                         J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

              Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - -x

FORMER EMPLOYEES OF WARP PROCESSING     :
CO., INC.,
                                        :
                          Plaintiffs,
                                        :
                    v.                       Court No. 08-00179
                                        :
UNITED STATES DEPARTMENT OF LABOR,
                                        :
                          Defendant.
                                       :
- - - - - - - - - - - - - - - - - - - -x



          This case pursuant to 19 U.S.C. §2395 and 28 U.S.C.

§1581(d) having been brought by former employees of Warp Processing

Co., Inc. of Exeter, Pennsylvania, seeking judicial review of the

Negative Determinations Regarding Eligibility To Apply for Worker

Adjustment Assistance And Alternative Trade Adjustment Assistance

(Feb. 19, 2008) of the Employment and Training Administration

(“ETA”), U.S. Department of Labor, No. TA-W-62,655, and of its

subsequent Notice of Negative Determination Regarding Application

for Reconsideration (March 18, 2008); and, after joinder of issue,

the defendant having interposed a motion for voluntary remand “to

enable Labor to state with greater clarity and accuracy the bases

for its determination in a way that would facilitate this Court’s
Court No. 08-00179                                                  Page 2


review”; and the court in slip opinion 09-14, 33 CIT             (Feb. 20,

2009), having granted said motion and remanded this matter to the

ETA for reconsideration; and the defendant having filed ETA’s

Notice of Revised Determination on Remand (May 1, 2009), certifying

that

       All workers of Warp Processing Company, Inc., Exeter,
       Pennsylvania, who became totally or partially separated
       from employment on or after January 9, 2007, through two
       years from this revised determination, are eligible to
       apply for Trade Adjustment Assistance under Section 223
       of the Trade Act of 1974, and are eligible to apply for
       alternative trade adjustment assistance under Section 246
       of the Trade Act of 1974[;]

and the plaintiffs having thereafter urged the court to affirm this

certification;    Now therefore, after due deliberation, it is


            ORDERED,   ADJUDGED   AND   DECREED   that   ETA’s   foregoing

certification, as set forth in its Notice of Revised Determination

on Remand (May 1, 2009), be, and it hereby is, affirmed.


Dated:    New York, New York
          July 1, 2009



                                        /s/ Thomas J. Aquilino, Jr.
                                                Senior Judge